—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 4, 1992, which, inter alia, assessed Thomas O’Sullivan for unemployment insurance contributions.
Claimant was one of a number of caregivers hired by Thomas O’Sullivan to attend to the needs of his bedridden son. On the record before us, there is substantial evidence to support the Board’s conclusion that claimant and others similarly situated were O’Sullivan’s employees. As the Board noted, inter alia, O’Sullivan posted a chart indicating the procedures to be followed in providing care, claimant was paid for working extra hours and she was not in her own business of providing such services. O’Sullivan’s remaining contentions have been examined and found unpersuasive.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.